Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper clear support or antecedent basis for the following claimed subject matter: 
	Re claim 26: the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate. 
	Re claim 28: substantially the entire underside of each package being protected from exposure during the deposition operation. 
	In particular, there is no antecedent basis in the specification for this claim(s) 26 and 28 language, including the claims 26 and 28 language in the claimed combination. 	Furthermore, the claims 26 and 28 limitations appear to be mutually exclusive.
	In the reply filed on February 24, 2021, applicant states that support for the claim 26 limitation is provided “as shown in Figure 25 and described in paragraphs [0145] to [0147] of the specification.”
However, at least for the objection to the specification as failing to provide proper clear support or antecedent basis for the claimed subject matter, as set forth in 37 CFR 1.58, 1.71, 1.75(d)(1), and 1.77, the drawings are not “the specification” or “the descriptive portion of the specification.” In any case, applicant merely cites the disclosure without adequate elaboration, and it does not otherwise appear that the cited disclosure supports the claim 26 or 28 language. 
	Therefore, including in view of the subsequent related 35 U.S.C. 112 second paragraph rejection of claims 26, and 28-31, the specification disclosure and the claim(s) 26 and 28 language are inconsistent, conflicting, or confusing. See MPEP §§ 608.01(o), 2111, 2163.03, 2173.03, 2173.05(b), 2175.05(e), and 2181.
Any mere replication of the claim language into the written description without the meaning of the terms in the claims being ascertainable by reference to the description will not satisfy the requirements of 37 CFR 1.75(d)(1) and will not overcome this/these objection(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 26 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
	For the same reasons set forth in the previous related objection(s) directed to claim(s) 26 and 28, the following claim language and the specification are inconsistent, conflicting, or confusing, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention:
	Re claim 26: the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate. 
	Re claim 28: substantially the entire underside of each package being protected from exposure during the deposition operation.
 	The scope of the following claim language is unclear: 
	Re claim 26: a pick-and-place apparatus configured to place a package over each opening of the plate such that the adhesive layer provides an adhesive engagement between a perimeter portion of an underside of the package and a perimeter portion about the opening of the adhesive layer such that the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate; a deposition apparatus configured to perform a deposition operation from the first side of the plate on the packages positioned over the respective openings of the plate. 
	Re claim 30: each package is configured to provide radio-frequency functionality. 
	Re claim 31: a sputter deposition apparatus configured to provide the deposition operation.	
	In particular, the scope of the claim language “configured,” encompasses a process wherein the “pick-and-place apparatus,” “deposition apparatus,” “package,” and “sputter deposition apparatus” are arranged or prepared so that it/they can be used, or so that it/they is/are set up for operation especially in a particular way. See “configure,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/configure. Accessed 2 April 2021. However, how the “pick-and-place apparatus,” “deposition apparatus,” “package,” and “sputter deposition apparatus” is arranged or prepared so that it/they can be used, or so that it/they is/are set up for operation especially in a particular way, including for any claimed intended use, is unclear, and any particular “pick-and-place apparatus,” “deposition apparatus,” “package,” and “sputter deposition apparatus” structure implied by the language “configured to ...” is indeterminable. See MPEP § 2113.
	Also, the claims 26, 30, and 31 functional language is ambiguous and the boundaries of the scope of the claim(s) are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim(s), the claim language does not set forth well-defined boundaries of the invention and only states a problem solved or a result or property obtained, and one of ordinary skill in the art would not know from the functional claim language the scope of the structure or steps encompassed by the claim(s). See MPEP § 2173.05(g).
	Also, in the specification, applicant merely discloses non-limiting examples of the claimed structure associated with the claim language “configured to ...” but applicant has not provided a clear definition of the language and the plain meaning of the language does not otherwise appear to be limited to the specific examples. Therefore, it is ambiguously unclear what else is encompassed by the claim language “configured to ...”.	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claim(s) 26 and 28-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For the same reasons set forth in the previous related objection(s) or rejection(s) directed to claims 28, the undescribed subject matter is the following: 
	Re claim 28: substantially the entire underside of each package being protected from exposure during the deposition operation. 
	The undescribed subject matter is also the following:
	Re claim 26: a pick-and-place apparatus configured to place a package over each opening of the plate such that the adhesive layer provides an adhesive engagement between a perimeter portion of an underside of the package and a perimeter portion about the opening of the adhesive layer such that the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate; a deposition apparatus configured to perform a deposition operation from the first side of the plate on the packages positioned over the respective openings of the plate. 
	Re claim 30: each package is configured to provide radio-frequency functionality. 
	Re claim 31: a sputter deposition apparatus configured to provide the deposition operation.	
	In particular, in view of the related 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim(s) 26, 30, and 31, all means or methods of accomplishing the claimed function(s) are encompassed by the claim(s). Therefore, this/these unlimited functional claim limitation(s) extending to all means or methods of accomplishing the claimed function(s) are not adequately supported by the written description. See MPEP § 2173.03(g).
	Claim(s) 26 and 28-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.
	The undescribed subject matter is the following: 
	Re claim 28: substantially the entire underside of each package being protected from exposure during the deposition operation. 
	In particular, in view of the previous related objection(s) or rejection(s) directed to claim(s) 28, one skilled in the art would be unable to make or use the claimed invention, including without undue experimentation. 
	The undescribed subject matter is also the following:
	Re claim 26: a pick-and-place apparatus configured to place a package over each opening of the plate such that the adhesive layer provides an adhesive engagement between a perimeter portion of an underside of the package and a perimeter portion about the opening of the adhesive layer such that the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate; a deposition apparatus configured to perform a deposition operation from the first side of the plate on the packages positioned over the respective openings of the plate. 
	Re claim 30: each package is configured to provide radio-frequency functionality. 
	Re claim 31: a sputter deposition apparatus configured to provide the deposition operation.	
 	In particular, in view of the related 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim(s) 26, 30, and 31, all means or methods of accomplishing the claimed function(s) are encompassed by the claim(s). Therefore, this/these unlimited functional claim limitation(s) extending to all means or methods of accomplishing the claimed function(s)are not commensurate in scope with any enabling disclosure, and one skilled in the art would not know how to make or use the claimed invention, including without undue experimentation See MPEP § 2173.03(g).
	In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
	In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 26 and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bair (20160111375).
	In paragraphs 2, 5, 7, 24, 33, 41, 43, 46-49, 61, 62, 65-68, 69, and 78, and claim 3, Bair discloses the following: 
	Re claim 26: A module packaging system capable of being used for any intended use for module packaging (at least consistent with any way applicant discloses the claimed scope of the language “module packaging”) comprising: an assembly a system capable of being used for any intended use for assembly including a carrier “carrier” assembly that includes a plate 64 having a first side and a second side, and defining a plurality of openings “openings,” such that each opening extends through the plate between the first side and the second side (figure 10C), and an adhesive layer “adhesive layer” implemented on the first side of the plate:
In a related embodiment, the top surface of the spacer 64 is provided with a thin adhesive layer to form a better seal between the perimeter of the packages 12 and the spacer 64 (Bair ¶ 65).
such that the adhesive layer defines a plurality of openings arranged to substantially match the openings of the plate; a handling system capable of being used for any intended use for handling including a pick-and-place apparatus "pick and place
(P&P) machine" configured capable of being used for any intended use to place a package 12 over each opening of the plate such that the adhesive layer provides an adhesive engagement between a perimeter “perimeter” portion of an underside “bottom surface” of the package and a perimeter “perimeter” portion about the opening of the adhesive layer such that the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate (at least consistent with any way applicant discloses the claimed scope of the language “the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate”); and a conformal shield application system capable of being used for any intended use for conformal “conformal” shield “shield”/28 application including a deposition “deposition” apparatus “a conventional sputtering or evaporation chamber” configured capable of being used for any intended use to perform a deposition operation “deposition process” from the first side of the plate on the packages positioned over the respective openings of the plate. 
	Re claim 28: The system re claim 26 capable of being used for any intended use wherein the underside of the package being attached to the perimeter portion about the opening of the adhesive layer results in substantially the entire underside of each package being protected “protected” from exposure during the deposition operation. 
	Re claim 29: The system re claim 26 inherently capable of being used for any intended use wherein the underside of the package being attached to the perimeter portion about the opening of the adhesive layer results in substantially all of upper surface “top surface”/“top(s)” and side walls “side surfaces”/“side(s)” of each package being open to exposure during the deposition operation. 
	Re claim 30: The system re claim 26 wherein each package is configured inherently capable of being used for any intended use to provide radio-frequency functionality. 
	Re claim 31: The system re claim 26 wherein the deposition apparatus of the conformal shield application system includes a sputter deposition apparatus configured capable of being used for any intended use to provide the deposition operation.
	The following is further clarified: 
	Re claim 26: the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate (at least consistent with any way applicant discloses the claimed scope of the language “the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate”). 
	In particular, the underside of the package of Bair not in engagement with the adhesive layer is exposed (not shielded or protected) from the plate through the respective opening on the second side of the plate. “exposed,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/exposed. Accessed.
	The following is further clarified: 
	Re claim 29: The system re claim 26 inherently capable of being used for any intended use wherein the underside of the package being attached to the perimeter portion about the opening of the adhesive layer results in substantially all of upper surface “top surface”/“top(s)” and side walls “side surfaces”/“side(s)” of each package being open to exposure during the deposition operation. 
	Re claim 30: The system re claim 26 wherein each package is configured inherently capable of being used for any intended use to provide radio-frequency functionality. 
In particular, the applied system of Bair inherently possesses any claimed structural characteristic, including any structural characteristic implied by any claimed intended use limitation, because the claimed system and the system of Bair are at least substantially identical or are produced by at least substantially identical processes. Indeed, in the specification, including in paragraph(s) 129 and 145-147, applicant appears to disclose that this/these limitation(s) is a/are an inherent property/properties of a system substantially identical to the applied system of Bair. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the system of Bair does not necessarily or inherently possess the characteristics of the claimed system. See MPEP §§ 2112(V), 2112.01(I), 2113(II), and 2114(II).
	Also, the following claim limitation(s) are material(s) or article(s) worked on by the claimed system which does/do not limit the system claim(s). See MPEP § 2115:
Re claim 26: a package over each opening of the plate; the adhesive layer provides an adhesive engagement between a perimeter portion of an underside of the package and a perimeter portion about the opening of the adhesive layer; the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate. 
	Re claim 28: the underside of the package being attached to the perimeter portion about the opening of the adhesive layer; substantially the entire underside of each package being protected from exposure. 
Re claim 29: the underside of the package being attached to the perimeter portion about the opening of the adhesive layer; substantially all of upper surface and side walls of each package being open to exposure. 
Re claim 30: each package is configured to provide radio-frequency functionality. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 28-31 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bair as previously applied to claims 26 and 28-31, and further in combination with Onodera (20050269682).
In addition to the foregoing applied disclosure of Bair, in paragraph 79, Onodera also discloses the following:
Re claim 26: the underside of the package 110 is exposed through the respective opening 4 on the second side “bottom face” of the plate 3.
Moreover, it would have been obvious to combine the disclosures of Bair and Onodera as follows:
	Re claim 26: the pick-and-place apparatus of Bair configured capable of being used for any intended use such that the underside of the package of Bair not in engagement with the adhesive layer of Bair is exposed through the respective opening of Bair on the second side of the plate of Bair.
In particular, it would have been obvious to substitute or combine the applied disclosures of Bair and Onodera including because, as disclosed by Onodera as cited, it would enable testing using the plate of Bair.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Bair and Onodera including because it would facilitate provision of the system including the plate of Bair, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Bair and Onodera including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Bair and Onodera including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.

	Response to Arguments
Applicant’s remarks filed on February 24, 2021 have been fully considered, addressed or rendered moot above, addressed previously of record, or addressed below.
The following heading(s)/subheading(s) parallel the heading(s)/subheading(s) in applicant’s remarks.
Rejection of Claims Under 35 U.S.C. §102
	Applicant states:
It is noted that in Bair, regardless of which layers are considered to be a plate and an adhesive layer, there is always a layer structure on the side opposite from the side where packages are positioned. 
	This statement is respectfully deemed unpersuasive because, the scope of the claims is not limited to wherein there is not always a layer structure on the side opposite from the side where packages are positioned.
	In any case, as elucidated in the rejection, the following claim limitation(s) are material(s) or article(s) worked on by the claimed system which does/do not limit the system claim(s). See MPEP § 2115:
Re claim 26: the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate. 
	Applicant states:
Further, Bair does not provide any suggestion or motivation for providing openings on the side opposite from the side where the packages are positioned.
	This statement is respectfully deemed unpersuasive because the scope of the claims is not limited to “providing openings on the side opposite from the side where the packages are positioned.” Also, it is respectfully submitted that any suggestion or motivation is not relevant to the rejection because Bair is applied for an explicit disclosure of the following relevant claim language:
Re claim 26: the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate. 
	In any case, as elucidated in the rejection, the following relevant claim limitation(s) are material(s) or article(s) worked on by the claimed system which does/do not limit the system claim(s). See MPEP § 2115:
Re claim 26: the underside of the package not in engagement with the adhesive layer is exposed through the respective opening on the second side of the plate. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
April 2, 2021